UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROBERT EARL JOHNSON,
                           Plaintiff,
                                                                      21-CV-4297 (LTS)
                    -against-
                                                                 ORDER TO SHOW CAUSE
KATHY DUDLEY,
                           Defendant.


LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff, appearing pro se, brought this action asserting claims for infringement under the

Copyright Act of 1976. By order dated May 13, 2021, the Court granted Plaintiff’s request to

proceed without prepayment of fees, that is, in forma pauperis. For the reasons set forth in this

order, the Court directs Plaintiff to show cause why his copyright infringement claims should not

be dismissed for failure to register (or preregister) his work with the U.S. Copyright Office.

                                    STANDARD OF REVIEW

       The Court must dismiss an in forma pauperis complaint, or any portion of the complaint,

that is frivolous or malicious, fails to state a claim on which relief may be granted, or seeks

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B);

see Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must

also dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).

       While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in
original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that, under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

Court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                          BACKGROUND

        Plaintiff Robert Johnson alleges the following facts. He is the author of six novels. (ECF

2 at 4.) Plaintiff spent 13 months writing his latest novel, titled Sob Story. On May 7, 2020, he

entered into an agreement with Kathy Dudley, a high school teacher and editor in Poughkeepsie,

New York. (Id.) Plaintiff provided Dudley with a laptop computer, and she agreed to type and

edit the 400-page manuscript in time for its July 23, 2021 publication release date. Plaintiff

agreed to pay Dudley $600.00, and he also spent money promoting and advertising the

forthcoming novel.

        After receiving the new laptop and manuscript, Dudley “cut off all contact” with

Plaintiff. Moreover, she told “multiple people” that she intended to publish the novel as her own.


                                                   2
Plaintiff contacted law enforcement and engaged an attorney, who wrote a letter to Dudley

demanding the return of Plaintiff’s manuscript and laptop.

       Plaintiff brings this suit against Dudley, asserting claims for copyright infringement and

“theft of copyrighted material,” and seeking damages.

                                           DISCUSSION

       Under the Copyright Act, an author gains “exclusive rights” in his work immediately

upon the work’s creation, including rights of reproduction, distribution, and display. 17 U.S.C.

§ 106. The Copyright Act entitles a copyright owner to institute a civil action for infringement of

those exclusive rights. 17 U.S.C. § 501(b).

       Before pursuing an infringement claim in court, however, a copyright claimant generally

must comply with the Copyright Act’s registration requirement. See 17 U.S.C.A. § 411(a) (no

civil infringement action “shall be instituted until preregistration or registration of the copyright

claim has been made”); Fourth Estate Pub. Benefit Corp. v. Wall-Street.com, LLC, 139 S. Ct.

881, 886 (2019) (holding that registration of a copyright claim occurs, and a copyright claimant

may commence an infringement suit, when the Copyright Office registers a copyright, not when

a copyright owner submits the application, materials, and registration fee).

       The Supreme Court has explained that in limited circumstances, copyright owners may

file an infringement suit before undertaking registration:

       If a copyright owner is preparing to distribute a work of a type vulnerable to
       predistribution infringement[,] … the owner may apply for preregistration. 17
       U.S.C. § 408(f)(2). The Copyright Office will “conduct a limited review” of the
       application and notify the claimant “[u]pon completion of the preregistration.” [37
       C.F.R.] § 202.16(c)(7), (c)(10). Once “preregistration ... has been made,” the
       copyright claimant may institute a suit for infringement. 17 U.S.C. § 411(a).
       Preregistration, however, serves only as “a preliminary step prior to a full
       registration.

Fourth Estate Pub. Benefit Corp., 139 S. Ct. at 888 (citations omitted). Works eligible for



                                                  3
preregistration include “[l]iterary works being prepared for publication in book form.” 37 C.F.R.

§ 202.16.

        The Supreme Court also addressed a claimant’s ability to recover damages for pre-

registration injuries:

        If infringement occurs before a copyright owner applies for registration, that
        owner may eventually recover damages for the past infringement, as well as the
        infringer’s profits. [17 U.S.C.] § 504. [The owner] must simply apply for
        registration and receive the Copyright Office’s decision on her application before
        instituting suit. Once the Register grants or refuses registration, the copyright
        owner may also seek an injunction barring the infringer from continued violation
        of her exclusive rights and an order requiring the infringer to destroy infringing
        materials. §§ 502, 503(b).

Id. at 886-87.

        Here, Plaintiff does not allege that he registered or pre-registered a copyright, and he

cannot bring an infringement action under the Copyright Act until he has done so. 1

        The Court therefore directs Plaintiff to show cause why his federal claims under the

Copyright Act should not be dismissed for lack of copyright registration. Plaintiff must submit a

written declaration, within 30 days, stating whether he has applied for registration for his work –

Sob Story – and whether the U.S. Copyright Office has made a decision granting or refusing

registration. If Plaintiff does not respond, or if his response shows that he has not registered or

preregistered a copyright, the Court will dismiss his claims under the Copyright Act, without

prejudice to his refiling them. 2 If the Court dismisses Plaintiff’s federal claims it will decline,



        1
        For Plaintiff’s benefit, the Court notes that claims for copyright infringement must be
brought within three years after they accrue. 17 U.S.C. § 507(b).
        2
          See Malibu Media, LLC v. Doe, No. 18-CV-10956 (JMF), 2019 WL 1454317, at *1
(S.D.N.Y. Apr. 2, 2019) (“The question presented here is whether a plaintiff that improperly
filed suit before a copyright was registered can cure that defect by amending its complaint after
the Register has completed registration of the copyright. The Court holds that such a prematurely
filed suit must be dismissed notwithstanding a plaintiff’s post-registration amendment.”).


                                                   4
under 28 U.S.C. § 1367(c), to exercise supplemental jurisdiction over Plaintiff’s state law claims,

which he can refile in state court.

                                         CONCLUSION

       The Court directs Plaintiff to show cause why his federal claims under the Copyright Act

should not be dismissed for lack of copyright registration. Plaintiff must submit a written

declaration, within 30 days, stating whether he has applied for registration for his work and

whether the Copyright Office has made a decision granting or refusing registration. For

Plaintiff’s convenience, a declaration form is attached to this order.

       If Plaintiff does not respond, or if his response does not show that he has registered or

preregistered a copyright, the Court will dismiss his Copyright Act claims, without prejudice to

his refiling them.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962). The Clerk of Court is

directed to mail a copy of this order to Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    July 2, 2021
           New York, New York

                                                        /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                          Chief United States District Judge




                                                  5
                               U NITED S TATES D ISTRICT C OURT
                             S OUTHERN D ISTRICT OF N EW Y ORK




Write the first and last name of each plaintiff or
petitioner.

                                                                 Case No.            CV
                          -against-




Write the first and last name of each defendant or
respondent.

                                          DECLARATION



     Briefly explain above the purpose of the declaration, for example, “in Opposition to Defendant’s
     Motion for Summary Judgment,” or “in Response to Order to Show Cause.”


I,                                                   , declare under penalty of perjury that the

following facts are true and correct:
     In the space below, describe any facts that are relevant to the motion or that respond to a court
     order. You may also refer to and attach any relevant documents.




Rev. 10/3/16
Attach additional pages and documents if necessary.



Executed on (date)                                   Signature


Name                                                 Prison Identification # (if incarcerated)


Address                                       City                        State          Zip Code


Telephone Number (if available)                      E-mail Address (if available)




                                                                                                    Page 2
